Russell, J.
1. A garnishment in justice’s court follows the attachment under which it issues, and the garnishee is required to appear and answer at the term to which the attachment is returnable.
2. A motion to dismiss a garnishment does not reach the attachment.
3. If a justice’s court sits within ten days next after issuing an attachment, the attachment shall be made returnable to the next justice’s court thereafter. Civil Code, §4518. Consequently, an attachment having issued on April 19, and the next regular term of the justice’s court com•ing on April 29, the attachment was properly returnable to the May term of that court. Jtidgmeni aflirmed.